

117 HR 2512 IH: Chisholm National Historic Trail and Western National Historic Trail Designation Act
U.S. House of Representatives
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2512IN THE HOUSE OF REPRESENTATIVESApril 14, 2021Mr. Estes (for himself, Mr. Mann, Mr. LaTurner, Mr. Cole, and Mr. Lucas) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the National Trails System Act to designate the Chisholm National Historic Trail and the Western National Historic Trail, and for other purposes.1.Short titleThis Act may be cited as the Chisholm National Historic Trail and Western National Historic Trail Designation Act.2.Designation of the Chisholm National Historic Trail and the Western National Historic TrailSection 5(a) of the National Trails System Act (16 U.S.C. 1244(a)) is amended by adding at the end the following:(_)Chisholm National Historic Trail; Western National Historic Trail(A)Establishment(i)Chisholm National Historic TrailThe Chisholm National Historic Trail, a trail most heavily used by ranchers and drovers to move cattle to market between 1867 and 1884, extending along a route of approximately 1,378 miles from Kingsville, Texas, through Cuero and San Antonio, Texas, northward through Oklahoma to Abilene, Kansas, as generally depicted on the maps numbered 1 through 6 contained in the report prepared by the National Park Service entitled Chisholm and Great Western National Historic Trail Feasibility Study/Environmental Assessment and dated May 2019.(ii)Western National Historic TrailThe Western National Historic Trail, a trail most heavily used by ranchers and drovers to move cattle to market between 1874 and 1897, extending along a route of approximately 1,350 miles from Kingsville, Texas, northward through Oklahoma and Dodge City, Kansas, to Ogallala, Nebraska, as generally depicted on the maps numbered 1 through 6 contained in the report prepared by the National Park Service entitled Chisholm and Great Western National Historic Trail Feasibility Study/Environmental Assessment and dated May 2019.(B)Availability of mapThe maps described in subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the Department of the Interior.(C)Administration(i)In generalThe Secretary of the Interior shall administer the trails established by subparagraph (A) as a single administrative unit.(ii)Administration of portions of trail on non-Federal land(I)Requirements for administrationThe Secretary of the Interior shall administer any portion of a trail established by subparagraph (A) that is located on non-Federal land only—(aa)with the voluntary consent of the owner of the non-Federal land; and(bb)if the portion qualifies for certification as a component of the applicable trail, consistent with section 3(a)(3). (II)Certification agreement(aa)In generalThe approval by an owner of applicable non-Federal land of a certification agreement shall satisfy the consent requirements of subclause (I)(aa).(bb)TerminationA certification agreement referred to in item (aa) may be terminated at any time.(iii)Access to private propertyThe establishment of a trail by subparagraph (A) does not authorize any person to enter private property without the consent of the owner of the private property. (iv)Recognition of alternative names for trailsIn referring to a trail established by subparagraph (A) in maps and other documents, the Secretary of the Interior may acknowledge and use any alternative name that was historically used to reference the trail, including the Great Western Trail.(D)Land acquisition(i)DonationThe Secretary of the Interior may accept a donation of land or an interest in land for a trail established by subparagraph (A).(ii)LimitationThe Secretary of the Interior may not acquire for a trail established by subparagraph (A) any land or interest in land—(I)that is located outside the exterior boundary of any federally managed area without the consent of the owner of the land or interest in land; or(II)that extends more than an average of 1/4 of a mile on either side of a trail established by subparagraph (A).(E)Effect on energy development, production, or transmissionNothing in this paragraph, the acquisition of land or an interest in land authorized by this paragraph, or any management plan for a trail established by subparagraph (A) prohibits, hinders, or disrupts the development, production, or transmission of energy.(F)No buffer zones(i)In generalNothing in this paragraph, the acquisition of land or an interest in land authorized by this paragraph, or any management plan for a trail established by subparagraph (A) creates a buffer zone.(ii)Outside activitiesThe fact that an activity or use on land outside a trail established by subparagraph (A) can be seen, heard, or detected from the applicable trail, including from any land or interest in land acquired for the applicable trail, shall not preclude, limit, control, regulate, or determine the conduct or management of the activity or use outside the applicable trail. (G)No eminent domain or condemnationLand or an interest in land may not be acquired for a trail established by subparagraph (A) by eminent domain or condemnation.(H)Inventory of sites; administrative costsThe Secretary of the Interior shall be responsible for—(i)the costs of any inventory to identify and define potential sites and segments for inclusion in a trail established by subparagraph (A); and(ii)any other applicable administrative costs relating to a trail established by that subparagraph.(I)Not a designation of lands in the national park systemNotwithstanding any other provision of law, the establishment of a trail by subparagraph (A) shall not have the effect of designating the trail or any land on which the trail is located as lands in the National Park System for purposes of section 28(b)(1) of the Mineral Leasing Act (30 U.S.C. 185(b)(1)).(J)No new authorities or permits(i)No effect on authority to grant easements or rights-of-way(I)In generalNotwithstanding any other provision of law, the establishment of a trail by subparagraph (A) shall not alter or affect the existing authority of any Federal, State, or local agency or official to grant easements or rights-of-way over, under, across, or along any portion of the trail.(II)Authority of heads of Federal agencies to grants easements or rights-of-wayNotwithstanding the establishment of a trail by subparagraph (A), the head of any Federal agency having jurisdiction over any Federal land on which the trail is located (other than land that is considered to be lands in the National Park System for purposes of section 28(b)(1) of the Mineral Leasing Act (30 U.S.C. 185(b)(1)) as a result of an establishment under any other law), shall have the authority to grant easements or rights-of-way over, under, across, or along any applicable portion of the trail in accordance with the laws applicable to the Federal land.(ii)No new permits requiredNotwithstanding any other provision of law, the establishment of a trail by subparagraph (A) shall not subject the trail or any land on which the trail is located to any other Federal laws (including regulations) requiring a Federal permit or authorization that would otherwise be made applicable as a result of the establishment of the trail as a component of the National Trails System..